This Court being advised that in excess of 500 guilty plea cases are at issue and ready for submission in the Court of Appeals, due to this Court’s order of July 9, 1975 (394 Mich 946) holding in abeyance all cases then pending in the Court of Appeals which related to the integrity of the plea-taking process, and this Court being concerned with the speedy determination of appeals and the efficient administration of the appellate courts of this state, Now Therefore it is Ordered that pursuant to GCR 1963, 819.2(2) all the said guilty plea cases now pending in the Court of Appeals shall be heard on the merits without oral argument, unless the Court of Appeals grants a motion by the appellant for such argument on the ground that the issues in such, case are not governed by this Court’s opinion in Guilty Plea Cases dated November 7, 1975, 395 Mich 96 (1975).